Cite as 2022 Ark. App. 499
                   ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-22-265


                                                Opinion Delivered December   7, 2022
 AMANDA HARRIS
                               APPELLANT APPEAL FROM THE LONOKE
                                         COUNTY CIRCUIT COURT
 V.                                      [NO. 43JV-19-86]

 ARKANSAS DEPARTMENT OF        HONORABLE BARBARA
 HUMAN SERVICES AND MINOR      ELMORE, JUDGE
 CHILDREN
                     APPELLEES AFFIRMED; MOTION TO WITHDRAW
                               GRANTED



                           N. MARK KLAPPENBACH, Judge

       Amanda Harris appeals from the order of the Lonoke County Circuit Court

terminating her parental rights to her three minor children. Pursuant to Linker-Flores v.

Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas

Supreme Court Rule 6-9(j), Harris’s attorney has filed a motion to withdraw and a no-merit

brief asserting that there are no issues of arguable merit to support an appeal. Harris has

filed pro se points for reversal, and the Arkansas Department of Human Services (DHS) has

filed a response. We affirm the order terminating Harris’s parental rights and grant counsel’s

motion to withdraw.
         Harris’s children, ages one, twelve, and thirteen, were taken into DHS custody on

May 29, 2019. A protective-services case had been open since April 2019 due to inadequate

supervision. During a home visit on May 29, Harris and her boyfriend, Brian Moody, tested

positive for methamphetamine and admitted using it the day before while the baby was in

the home.1 The children were later adjudicated dependent-neglected upon stipulation of

parental unfitness due to drug use. Harris complied with the case plan initially. She began

counseling and parenting classes, and she completed a thirty-day residential drug-treatment

program in September 2019. In October 2019, Harris submitted to a psychological

evaluation, which revealed mild intellectual disability. She was subsequently appointed a

guardian ad litem. The psychological evaluation also noted concerns about Harris’s capacity

to maintain recovery and concluded that she did not have the capacity to parent at that

point.

         After Harris tested positive for THC in November 2019 and for THC and

methamphetamine in January 2020, she was ordered to undergo a second drug-and-alcohol

assessment. At a permanency-planning hearing held in June 2020, the court found that

Harris had not made significant, measurable progress. Harris had tested positive for

methamphetamine two more times, had missed her appointment for her second drug-and-

alcohol assessment, had failed to submit to a hair-follicle test, and had failed to complete




         1
       Moody was alleged to be the putative father of the youngest child, and he was later
determined to be the legal father under the Juvenile Code. Moody’s parental rights were
terminated, but he is not a party to this appeal.

                                             2
parenting classes. The court added the concurrent goal of relative placement. Harris’s sister,

Donna Faircloth, had begun attending court hearings in February 2020, and DHS was

ordered to provide her with a psychological evaluation and a home study. Faircloth was

granted visitation with the children.

       At the time of a review hearing in December 2020, Harris had still not submitted to

a second drug-and-alcohol assessment or a hair-follicle test. A termination hearing was

scheduled for March 30, 2021, but a review hearing was held on that date instead. At that

time, Harris had tested positive for methamphetamine on a hair-follicle test. A termination

hearing was then scheduled for June 2, 2021, but an order for continuance subsequently

continued the termination hearing to August 20, 2021. For unknown reasons, the

termination hearing did not take place until December 6, 2021.

       At the termination hearing, Harris testified that after she completed inpatient

treatment in 2019, stress and anxiety caused her to start using drugs again. Caseworker

Jennifer Brackenridge testified that although Harris had tested negative on urine drug

screens from July 2020 through March 2021, DHS had later discovered “urine cleaner” in

her home; thus, DHS suspected that Harris had probably been altering her drug

screens. Harris tested positive for methamphetamine on hair-follicle tests in January and

April 2021. In May 2021, Harris finally completed her second drug-and-alcohol assessment,

which recommended outpatient treatment. In 2021, she tested positive on urine screens in

April, May, August, September, and October. Harris testified that she began the outpatient




                                              3
treatment in September and completed it in October, and she said that she had last used

drugs in September.

       Harris said that it was easier to stay clean since Moody had moved out at the end of

October 2021. Harris claimed that he would not be returning to live with her. Moody had

last visited the children in February 2020, had refused to submit to drug screens after July

2020, and had stopped participating in other services. Harris acknowledged that Moody was

still using drugs when he lived with her, and she blamed him and a neighbor for drug

paraphernalia DHS found in her home. Brackenridge testified that she had tried to convince

Harris to have Moody move out earlier in the case to no avail. Brackenridge testified that

Harris had made only sporadic progress regarding her substance-abuse issues, not substantial,

measurable progress. The circuit court terminated Harris’s parental rights upon finding that

she had not corrected her drug issues and that termination was in the children’s best

interest. The court noted that the case had been put off a long time, hoping that family

members would qualify to take the children, but they did not.

       Termination of parental rights is a two-step process requiring a determination that

the parent is unfit and that termination is in the best interest of the child. Smith v. Ark. Dep’t

of Hum. Servs., 2020 Ark. App. 470, 610 S.W.3d 161. The first step requires proof of one or

more statutory grounds for termination; the second step, the best-interest analysis, includes

consideration of the likelihood that the child will be adopted and of the potential harm

caused by returning custody of the child to the parent. Id. Statutory grounds and a best-

interest finding must be proved by clear and convincing evidence, which is the degree of


                                                4
proof that will produce in the fact-finder a firm conviction regarding the allegation sought

to be established. Id. We review termination-of-parental-rights cases de novo. Id. The

appellate inquiry is whether the circuit court’s finding that the disputed fact was proved by

clear and convincing evidence is clearly erroneous. Id. A finding is clearly erroneous when,

although there is evidence to support it, the reviewing court on the entire evidence is left

with a definite and firm conviction that a mistake has been made. Id.

       After a review of the record, we agree with counsel that there could be no issue of

arguable merit to raise on appeal as to the sufficiency of at least one of the statutory

grounds. One of the grounds on which termination was based was the failure-to-remedy

ground, which allows for the termination of parental rights when a juvenile has been

adjudicated dependent-neglected, has continued out of the parent’s custody for twelve

months, and despite a meaningful effort by DHS to rehabilitate the parent and correct the

conditions that caused removal, those conditions have not been remedied by the parent.

Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Supp. 2021). Here, the children were out of

Harris’s home for more than two years, they had been adjudicated dependent-neglected, and

despite drug treatment and other services, Harris had failed to remedy her drug

use. Although Harris had periods of time with negative drug screens, her positive hair-follicle

tests and DHS’s discovery of “urine cleaner” indicated that those screens may have been

inaccurate. She then tested positive on drug screens in August, September, and October

leading up to the December 2021 termination hearing. Harris had also refused DHS’s pleas

to have Moody move out of her home even though he was using drugs. Although Harris


                                              5
claimed to have been drug-free for the two months before the termination hearing, given the

evidence of continued drug use more than two years into the case, there is no meritorious

basis to argue that the circuit court clearly erred in finding sufficient proof of this ground.

       We also agree with counsel that there is no meritorious basis to argue that the circuit

court erred in finding that termination was in the children’s best interest after two and a half

years in DHS custody. There was sufficient evidence that the children are adoptable and

that Harris’s drug use created potential harm to the children. See Furnish v. Ark. Dep’t of

Hum. Servs., 2017 Ark. App. 511, 529 S.W.3d 684. Finally, counsel has adequately identified

other rulings adverse to Harris and explained why those rulings do not provide meritorious

grounds for reversal. In her pro se points, Harris alleges that she was mistreated by DHS,

that she is clean and able to care for her children, and that Moody is no longer in her

life. Given our previous discussion and conclusion that there can be no meritorious

challenge to the sufficiency of the evidence supporting the termination of Harris’s parental

rights, we conclude that her pro se points provide no grounds for reversal.

       Having carefully examined the record and counsel’s brief, we conclude that counsel

has complied with the requirements established by the Arkansas Supreme Court for no-merit

termination cases and that the appeal is wholly without merit. Accordingly, we affirm the

order terminating Harris’s parental rights and grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       GRUBER and BROWN, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.


                                               6
       Ellen K. Howard, Ark. Dep’t of Human Services, Office of Chief Counsel, for

appellee.

       Dana McClain, attorney ad litem for minor children.




                                            7